Action to recover damages for personal injuries suffered by plaintiff wife, and companion action by plaintiff husband for loss of services. Order granting in part and denying in part plaintiffs’ motion for an examination of the defendant by a named employee under a commission, upon written interrogatories, modified on the facts by inserting in the first ordering paragraph item 5. As thus modified, the order, insofar as appealed from, is affirmed, without costs. Item 5 was not opposed by the defendant and was proper in form. {Scheurenbrand v. Ferrizz, 262 App. Div. 1035; Foley v. Long Island B. B. Go., 242 App. Div. 780.) Its omission may have been due to inadvertence and could have been the subject of remedy by a motion for resettlement of the order. Lewis, P. J., Carswell, Johnston and Adel, JJ., concur; Wenzel, J., not voting.